

Conformed Copy






ASSURED GUARANTY LTD.
2004 LONG-TERM INCENTIVE PLAN
(As amended and restated as of May 7, 2009
and as amended by the First Amendment)


ASSURED GUARANTY LTD. 2004
LONG-TERM INCENTIVE PLAN
(As amended and restated as of May 7, 2009
and as amended by the First Amendment)
SECTION 1
GENERAL
1.1.    Purpose. The Assured Guaranty Ltd. 2004 Long-Term Incentive Plan (the
"Plan") has been established by Assured Guaranty Ltd. (the "Company") to (i)
attract and retain persons eligible to participate in the Plan; (ii) motivate
Participants, by means of appropriate incentives, to achieve long-range goals;
(iii) provide incentive compensation opportunities that are competitive with
those of other similar companies; and (iv) further identify Participants’
interests with those of the Company’s other shareholders through compensation
that is based on the Company’s common shares; and thereby promote the long-term
financial interest of the Company and the Subsidiaries, including the growth in
value of the Company’s equity and enhancement of long-term shareholder return.
The Plan was amended and restated on August 5, 2008, to conform to the
requirements of section 409A of the Code. The Plan as so amended and restated
was amended and restated as of May 7, 2009 in the form set forth herein, to be
effective with respect to Awards granted after December 31, 2008, subject to
shareholder approval.
1.2.    Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Individuals, those persons who will be granted one or more Awards under
the Plan, and thereby become "Participants" in the Plan.
1.3.    Operation, Administration, and Definitions. The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 5 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 9).
SECTION 2    
OPTIONS AND SARS
2.1.    Definitions.
(a)
The grant of an "Option" entitles the Participant to purchase Shares at an
Exercise Price established by the Committee. Any Option granted under this
Section 2 may be either an incentive stock option (an "ISO") or a non-qualified
option (an "NQO"), as determined in the discretion of the Committee. An "ISO" is
an Option that is intended to satisfy the requirements applicable to an
"incentive stock option" described in section 422(b) of the Code. An "NQO" is an
Option that is not intended to be an "incentive stock option" as that term is
described in section 422(b) of the Code.

(b)
A stock appreciation right (an "SAR") entitles the Participant to receive, in
cash or Shares (as determined in accordance with subsection 2.5), value equal to
(or otherwise based on) the excess of: (a) the Fair Market Value of a specified
number of Shares at the time of exercise; over (b) an Exercise Price established
by the Committee.

2.2.    Exercise Price. The "Exercise Price" of each Option and SAR granted
under this Section 2 shall be established by the Committee or shall be
determined by a method established by the Committee at the time the Option or
SAR is granted. The Exercise Price shall not be less than 100% of the Fair
Market Value of a Share on the date of grant (or, if greater, the par value, if
any, of a Share).
2.3.    Exercise. An Option and an SAR shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee. In no event, however, shall an Option or SAR expire later than ten
years after the date of its grant.
2.4.    Payment of Option Exercise Price. The payment of the Exercise Price of
an Option granted under this Section 2 shall be subject to the following:
(a)
Subject to the following provisions of this subsection 2.4, the full Exercise
Price for Shares purchased upon the exercise of any Option shall be paid at the
time of such exercise (except that, in the case of an exercise arrangement
approved by the Committee and described in paragraph 2.4(c), payment may be made
as soon as practicable after the exercise).

(b)
Subject to applicable law, the full Exercise Price shall be payable in cash, by
promissory note, or by tendering, by either actual delivery of shares or by
attestation, Shares acceptable to the Committee (including shares otherwise
distributable pursuant to the exercise of the Option), and valued at Fair Market
Value as of the day of exercise, or in any combination thereof, as determined by
the Committee.

(c)
Subject to applicable law, the Committee may permit a Participant to elect to
pay the Exercise Price upon the exercise of an Option by irrevocably authorizing
a third party to sell Shares (or a sufficient portion of the Shares) acquired
upon exercise of the Option and remit to the Company a sufficient portion of the
sale proceeds to pay the entire Exercise Price and any tax withholding resulting
from such exercise.

2.5.    Settlement of Award. Settlement of Options and SARs is subject to
subsection 5.7.
2.6.    No Repricing. Except for either adjustments pursuant to paragraph 5.2(f)
(relating to the adjustment of Shares), or reductions of the Exercise Price
approved by the Company's shareholders, the Exercise Price for any outstanding
Option or SAR may not be decreased after the date of grant nor may an
outstanding Option or SAR granted under the Plan be surrendered to the Company
as consideration for the grant of a replacement Option or SAR with a lower
Exercise Price. Except as approved by Company’s stockholders, in no event shall
any Option or SAR granted under the Plan be surrendered to Company in
consideration for a cash payment if, at the time of such surrender, the Exercise
Price of the Option or SAR is greater than the then current Fair Market Value of
a Share. In addition, no repricing of an Option or SAR shall be permitted
without the approval of Company’s stockholders if such approval is required
under the rules of any stock exchange on which Stock is listed.
2.7.    Grants of Options and SARs. An Option may but need not be in tandem with
an SAR, and an SAR may but need not be in tandem with an Option (in either case,
regardless of whether the original award was granted under this Plan or another
plan or arrangement). If an Option is in tandem with an SAR, the Exercise Price
of both the Option and SAR shall be the same, and the exercise of the Option or
SAR with respect to a Share shall cancel the corresponding tandem SAR or Option
right with respect to such Share. If an SAR is in tandem with an Option but is
granted after the grant of the Option, or if an Option is in tandem with an SAR
but is granted after the grant of the SAR, the later granted tandem Award shall
have the same Exercise Price as the earlier granted Award, but the Exercise
Price for the later granted Award may be less than the Fair Market Value of the
Share at the time of such grant.
SECTION 3    
FULL VALUE AWARDS
3.1.    Definition. A "Full Value Award" is a grant of one or more Shares or a
right to receive one or more Shares in the future, with such grant subject to
one or more of the following, as determined by the Committee:
(a)
The grant shall be in consideration of a Participant’s previously performed
services, or surrender of other compensation that may be due.

(b)
The grant shall be contingent on the achievement of performance or other
objectives during a specified period.

(c)
The grant shall be subject to a risk of forfeiture or other restrictions that
will lapse upon the achievement of one or more goals relating to completion of
service by the Participant, or achievement of performance or other objectives.

The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee.
3.2.    Restrictions on Awards.
(a)
The Committee may designate a Full Value Award granted to any Participant as
"performance-based compensation" as that term is used in section 162(m) of the
Code. To the extent required by Code section 162(m), any Full Value Award so
designated shall be conditioned on the achievement of one or more performance
objectives. The performance objectives shall be based on Performance Measures
selected by the Committee. For Awards under this Section 3 intended to be
"performance-based compensation," the grant of the Awards and the establishment
of the performance objectives shall be made during the period required under
Code section 162(m).

(b)
If the right to become vested in a Full Value Award is conditioned on the
completion of a specified period of service with the Company or the
Subsidiaries, without achievement of Performance Measures or other performance
objectives (whether or not related to the Performance Measures) being required
as a condition of vesting, and without it being granted in lieu of other
compensation, then the required period of service for full vesting shall be not
less than three years (subject to acceleration of vesting, to the extent
permitted by the Committee, in the event of the Participant’s death, disability,
retirement, change in control or involuntary termination). However, the
Committee may grant Full Value Awards that do not condition vesting on
achievement of performance objectives, and such Awards shall not be subject to
the limits of foregoing provisions of this paragraph (b), provided that the
aggregate number of shares subject to Full Value Awards granted pursuant to this
paragraph (b) (excluding any such Awards to the extent that they have been
forfeited or cancelled) may not exceed 5% of the limit imposed by paragraph
5.2(b) (relating to the limit on Shares granted under the Plan).

SECTION 4    
CASH INCENTIVE AWARDS
A Cash Incentive Award is the grant of a right to receive a payment of cash (or
in the discretion of the Committee, Shares having value equivalent to the cash
otherwise payable) that is contingent on achievement of performance or other
objectives over a specified period established by the Committee. The grant of
Cash Incentive Awards may also be subject to such other conditions, restrictions
and contingencies, as determined by the Committee. The Committee may designate a
Cash Incentive Award granted to any Participant as "performance-based
compensation" as that term is used in section 162(m) of the Code. To the extent
required by Code section 162(m), any such Award so designated shall be
conditioned on the achievement of one or more performance objectives. The
performance objectives shall be based on Performance Measures as selected by the
Committee. For Awards under this Section 4 intended to be "performance-based
compensation," the grant of the Awards and the establishment of the performance
objectives shall be made during the period required under Code section 162(m).
Except as otherwise provided in the applicable plan or arrangement, distribution
of any bonus awards by the Company or its Subsidiaries (whether granted this
Plan or otherwise), for a performance period ending in a calendar year, shall be
made to the participant not later than March 15 of the following calendar year;
provided, however, that for purposes of determining compliance with Code section
409A, a payment will be considered to satisfy the requirement of this sentence
if distribution is made no later than the end of the calendar year following the
end of the applicable performance period.
SECTION 5    
OPERATION AND ADMINISTRATION
5.1.    History. The Plan was amended and restated as of August 5, 2008, to
conform to the requirements of section 409A of the Code. The Plan as so amended
and restated was amended and restated as of May 7, 2009 in the form set forth
herein, to be effective with respect to Awards granted after December 31, 2008,
contingent on shareholder approval of such restatement by the Company’s
shareholders at the 2009 annual meeting, to increase the shares reserved under
the Plan and to make certain other revisions. To the extent not prohibited by
applicable law or the applicable rules of any stock exchange, Awards which are
to use Shares reserved under the Plan that are contingent on the approval by the
Company’s shareholders may be granted prior to that meeting contingent on such
approval. The Plan shall be unlimited in duration and, in the event of Plan
termination, shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards may be granted under the Plan
after the ten-year anniversary of May 7, 2009, which is the date on which the
shareholders approved the Plan as amended and restated to increase the reserved
Shares.
5.2.    Shares and Other Amounts Subject to Plan. The Shares for which Awards
may be granted under the Plan shall be subject to the following:
(a)
The Shares with respect to which Awards may be made under the Plan shall be: (i)
shares currently authorized but unissued; (ii) to the extent permitted by
applicable law, currently held or acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions (it
being recognized that at the time of adoption of the Plan the Company is not
permitted to have treasury shares); or (iii) shares purchased in the open market
by a direct or indirect wholly-owned subsidiary of the Company (as determined by
the Chief Executive Officer or the Chief Financial Officer of the Company). The
Company may contribute to the subsidiary or trust an amount sufficient to
accomplish the purchase in the open market of the Shares to be so acquired (as
determined by the Chief Executive Officer or the Chief Financial Officer of the
Company).

(b)
Subject to the following provisions of this subsection 5.2, the maximum number
of Shares that may be delivered to Participants and their beneficiaries under
the Plan shall be 10,970,000 Shares (which number includes all shares available
for delivery under this paragraph (b) since the establishment of the Plan in
2004, determined in accordance with the terms of the Plan).

(c)
To the extent provided by the Committee, any Award may be settled in cash rather
than Shares.

(d)
Only Shares, if any, actually delivered to the Participant or beneficiary on an
unrestricted basis with respect to an Award shall be treated as delivered for
purposes of the determination under paragraph (b) above, regardless of whether
the Award is denominated in Shares or cash. Consistent with the foregoing:

(i)
To the extent any Shares covered by an Award are not delivered to a Participant
or beneficiary because the Award is forfeited or canceled, or the Shares are not
delivered on an unrestricted basis (including, without limitation, by reason of
the Award being settled in cash or used to satisfy the applicable tax
withholding obligation), such Shares shall not be deemed to have been delivered
for purposes of the determination under paragraph (b) above.

(ii)
If the exercise price of any Option granted under the Plan or the tax
withholding obligation with respect to any Award granted under the Plan is
satisfied by tendering Shares to the Company (by either actual delivery or by
attestation), only the number of Shares issued net of the Shares tendered shall
be deemed delivered for purposes of determining the number of Shares available
for delivery under the Plan.

(e)
Subject to paragraph 5.2(f), the following additional maximums are imposed under
the Plan:

(i)
The maximum number of Shares that may be delivered to Participants and their
beneficiaries with respect to ISOs granted under the Plan shall be 10,970,000
Shares (which number includes all Shares available for delivery under this
paragraph (e)(i) since the establishment of the Plan in 2004, determined in
accordance with the terms of the Plan); provided, however, that to the extent
that Shares not delivered must be counted against this limit as a condition of
satisfying the rules applicable to ISOs, such rules shall apply to the limit on
ISOs granted under the Plan.

(ii)
The maximum number of Shares that may be covered by Awards granted to any one
Participant during any one-calendar-year period pursuant to Section 2 (relating
to Options and SARs) shall be 2,500,000 Shares. For purposes of this paragraph
(ii), if an Option is in tandem with an SAR, such that the exercise of the
Option or SAR with respect to a Share cancels the tandem SAR or Option right,
respectively, with respect to such Share, the tandem Option and SAR rights with
respect to each Share shall be counted as covering but one Share for purposes of
applying the limitations of this paragraph (ii).

(iii)
The maximum number of Shares that may be issued in conjunction with Awards
granted pursuant to Section 3 (relating to Full Value Awards) shall be 2,500,000
Shares.

(iv)
For Full Value Awards that are intended to be "performance-based compensation"
(as that term is used for purposes of Code section 162(m)), no more than
1,250,000 Shares may be delivered pursuant to such Awards granted to any one
Participant during any one-calendar‑year period (regardless of whether
settlement of the Award is to occur prior to, at the time of, or after the time
of vesting); provided that Awards described in this paragraph (iv) that are
intended to be performance-based compensation shall be subject to the following:

(A)
If the Awards are denominated in Shares but an equivalent amount of cash is
delivered in lieu of delivery of Shares, the foregoing limit shall be applied
based on the methodology used by the Committee to convert the number of Shares
into cash.

(B)
If delivery of Shares or cash is deferred until after Shares have been earned,
any adjustment in the amount delivered to reflect actual or deemed investment
experience after the date the Shares are earned shall be disregarded.

(v)
For Cash Incentive Value Awards that are intended to be "performance-based
compensation" (as that term is used for purposes of Code section 162(m)), the
maximum amount payable to any Participant with respect to any performance period
shall equal $500,000 multiplied by the number of calendar months included in
that performance period; provided that Awards described in this paragraph (v),
that are intended to be performance-based compensation, shall be subject to the
following:

(A)
If the Awards are denominated in cash but an equivalent amount of Shares is
delivered in lieu of delivery of cash, the foregoing limit shall be applied to
the cash based on the methodology used by the Committee to convert the cash into
Shares.

(B)
If delivery of Shares or cash is deferred until after cash has been earned, any
adjustment in the amount delivered to reflect actual or deemed investment
experience after the date the cash is earned shall be disregarded.

(f)
In the event of a corporate transaction involving the Company (including,
without limitation, any share dividend, share split, extraordinary cash
dividend, recapitalization, reorganization, merger, amalgamation, consolidation,
split-up, spin-off, sale of assets or subsidiaries, combination or exchange of
shares), the Committee may adjust Awards to reflect the transactions. Action by
the Committee may include: (i) adjustment of the number and kind of shares which
may be delivered under the Plan; (ii) adjustment of the number and kind of
shares subject to outstanding Awards; (iii) adjustment of the Exercise Price of
outstanding Options and SARs; and (iv) any other adjustments that the Committee
determines to be equitable (which may include, without limitation, (A)
replacement of Awards with other Awards which the Committee determines have
comparable value and which are based on shares of a company resulting from the
transaction, and (B) cancellation of the Award in return for cash payment of the
current value of the Award, determined as though the Award is fully vested at
the time of payment, provided that in the case of an Option, the amount of such
payment may be the excess of value of the Shares subject to the Option at the
time of the transaction over the exercise price). However, in no event shall
this paragraph (f) be construed to permit a modification (including a
replacement) of an Option or SAR if such modification either: (i) would result
in accelerated recognition of income or imposition of additional tax under Code
section 409A; or (ii) would cause the Option or SAR subject to the modification
(or cause a replacement Option or SAR) to be subject to Code section 409A,
provided that the restriction of this clause (ii) shall not apply to any Option
or SAR that, at the time it is granted or otherwise, is designated as being
deferred compensation subject to Code section 409A.

5.3.    General Restrictions. Delivery of Shares or other amounts under the Plan
shall be subject to the following:
(a)
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to recognize an exercise of an Option or SAR or deliver any Shares or
make any other distribution of benefits under the Plan unless such exercise,
delivery or distribution complies with all applicable laws (including, without
limitation, the requirements of the United States Securities Act of 1933), and
the applicable requirements of any securities exchange or similar entity or
other regulatory authority with respect to the issue of shares and securities by
the Company.

(b)
To the extent that the Plan provides for issuance of share certificates to
reflect the issuance of Shares, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by or may be made in
compliance with applicable law, the Bye-laws of the Company, or the applicable
rules of any stock exchange.

5.4.    Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any Shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. Except as otherwise provided by the
Committee and subject to applicable law, such withholding obligations may be
satisfied (i) through cash payment by the Participant; (ii) through the
surrender of Shares which the Participant already owns (provided, however, that
to the extent Shares described in this clause (ii) are used to satisfy more than
the minimum statutory withholding obligation, as described below, then, except
as otherwise provided by the Committee, payments made with Shares in accordance
with this clause (ii) shall be limited to Shares held by the Participant for not
less than six months prior to the payment date); or (iii) through the surrender
of Shares to which the Participant is otherwise entitled under the Plan;
provided, however, that such Shares under this clause (iii) may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for Federal and state tax
purposes, including payroll taxes, that are applicable to such supplemental
taxable income).
5.5.    Grant and Use of Awards. In the discretion of the Committee, a
Participant may be granted any Award permitted under the provisions of the Plan,
and more than one Award may be granted to a Participant. Subject to subsection
2.6 (relating to repricing), Awards may be granted as alternatives to or
replacement of awards granted or outstanding under the Plan, or any other plan
or arrangement of the Company or a Subsidiary (including a plan or arrangement
of a business or entity, all or a portion of which is acquired by the Company or
a Subsidiary). Subject to the overall limitation on the number of Shares that
may be delivered under the Plan, the Committee may use available Shares as the
form of payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company or a Subsidiary, including the
plans and arrangements of the Company or a Subsidiary assumed in business
combinations. Notwithstanding the provisions of subsection 2.2, Options and SARs
granted under the Plan in replacement for awards under plans and arrangements of
the Company or a Subsidiary assumed in business combinations may provide for
Exercise Prices that are less than the Fair Market Value of the Shares at the
time of the replacement grants, if the Committee determines that such Exercise
Price is appropriate to preserve the economic benefit of the award. The
provisions of this subsection shall be subject to the provisions of subsection
5.15.
5.6.    Dividends and Dividend Equivalents. An Award (including without
limitation an Option or SAR Award) may provide the Participant with the right to
receive dividend or dividend equivalent payments with respect to Shares subject
to the Award (both before and after the Shares subject to the Award is earned,
vested, or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or Shares as
determined by the Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in Shares, will be subject to
the Company's Bye-laws as well as applicable law and further may be subject to
such conditions, restrictions and contingencies as the Committee shall
establish, including the reinvestment of such credited amounts in Share
equivalents. The provisions of this subsection shall be subject to the
provisions of subsection 5.15.
5.7.    Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
Shares, the granting of replacement Awards, or combination thereof as the
Committee shall determine. Satisfaction of any such obligations under an Award,
which is sometimes referred to as "settlement" of the Award, may be subject to
such conditions, restrictions and contingencies as the Committee shall
determine. The Committee may permit or require the deferral of any Award payment
or distribution, subject to such rules and procedures as it may establish, which
may include provisions for the payment or crediting of interest or dividend
equivalents, and may include converting such credits into deferred Share
equivalents. Except for Options and SARs designated at the time of grant or
otherwise as intended to be subject to Code section 409A, this subsection 5.7
shall not be construed to permit the deferred settlement of Options or SARs, if
such settlement would result in deferral of compensation under Treas. Reg.
§1.409A-1(b)(5)(i)(A)(3) (except as permitted in paragraphs (i) and (ii) of that
section). Each Subsidiary shall be liable for payment of cash due under the Plan
with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that Subsidiary by the Participant.
Any disputes relating to liability of a Subsidiary for cash payments shall be
resolved by the Committee. The provisions of this subsection shall be subject to
the provisions of subsection 5.15.
5.8.    Transferability. Except as otherwise provided by the Committee, Awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.
5.9.    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.
5.10.    Agreement With Company. An Award under the Plan shall be subject to
such terms and conditions, not inconsistent with the Plan, as the Committee
shall, in its sole discretion, prescribe. The terms and conditions of any Award
to any Participant shall be reflected in such form of written (including
electronic) document as is determined by the Committee. A copy of such document
shall be provided to the Participant, and the Committee may, but need not
require that the Participant sign a copy of such document. Such document is
referred to in the Plan as an "Award Agreement" regardless of whether any
Participant signature is required.
5.11.    Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of such company.
5.12.    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
5.13.    Limitation of Implied Rights.
(a)
Neither a Participant nor any other person shall, by reason of participation in
the Plan, acquire any right in or title to any assets, funds or property of the
Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the Shares or
amounts, if any, payable under the Plan, unsecured by any assets of the Company
or any Subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.

(b)
The Plan does not constitute a contract of employment, and selection as a
Participant will not give any participating employee or other individual the
right to be retained in the employ of the Company or any Subsidiary or the right
to continue to provide services to the Company or any Subsidiary, nor any right
or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan. Except as otherwise provided
in the Plan, no Award under the Plan shall confer upon the holder thereof any
rights as a shareholder of the Company prior to the date on which the individual
fulfills all conditions for receipt of such rights and is registered in the
Company's Register of Shareholders.

(c)
All Stock and shares issued under any Award or otherwise are to be held subject
to the provisions of the Company's Bye-laws and each Participant is deemed to
agree to be bound by the terms of the Company's Bye-laws as they stand at the
time of issue of any Shares under the Plan.

5.14.    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
5.15.    Limitations under Section 409A. The provisions of the Plan shall be
subject to the following:
(a)
Neither subsection 5.5 nor any other provision of the Plan shall be construed to
permit the grant of an Option or SAR if such action would cause the Option or
SAR being granted or the option or stock appreciation right being replaced to be
subject to Code section 409A, provided that this paragraph (a) shall not apply
to any Option or SAR (or option or stock appreciation right granted under
another plan) being replaced that, at the time it is granted or otherwise, is
designated as being deferred compensation subject to Code section 409A.

(b)
Except with respect to an Option or SAR that, at the time it is granted or
otherwise, is designated as being deferred compensation subject to Code section
409A, no Option or SAR shall condition the receipt of dividends with respect to
an Option or SAR on the exercise of such Award, or otherwise provide for payment
of such dividends in a manner that would cause the payment to be treated as an
offset to or reduction of the exercise price of the Option or SAR pursuant
Treas. Reg. §1.409A-1(b)(5)(i)(E).

(c)
The Plan shall not be construed to permit a modification of an Award, or to
permit the payment of a dividend or dividend equivalent, if such actions would
result in accelerated recognition of taxable income or imposition of additional
tax under Code section 409A.

SECTION 6    
CHANGE IN CONTROL
Subject to the provisions of paragraph 5.2(f) (relating to the adjustment of
shares), the occurrence of a Change in Control shall have the effect, if any,
with respect to any Award as set forth in the Award Agreement or, to the extent
not prohibited by the Plan or the Award Agreement, as provided by the Committee.
SECTION 7    
COMMITTEE
7.1.    Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the "Committee") in
accordance with this Section 7. The Committee shall be selected by the Board,
and shall consist solely of two or more members of the Board. As a committee of
the Board, the Committee is subject to the overview of the Board. If the
Committee does not exist, or for any other reason determined by the Board, and
to the extent not prohibited by applicable law or the applicable rules of any
stock exchange, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.
7.2.    Powers of Committee. The Committee’s administration of the Plan shall be
subject to the following:
(a)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select from among the Eligible Individuals those persons who shall
receive Awards, to determine the time or times of receipt, to determine the
types of Awards and the number of Shares covered by the Awards, to establish the
terms, conditions, performance criteria, restrictions, and other provisions of
such Awards, and (subject to the restrictions imposed by Section 8) to cancel or
suspend Awards.

(b)
To the extent that the Committee determines that the restrictions imposed by the
Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States and Bermuda, the Committee will have the
authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States and Bermuda.

(c)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any Award Agreement made pursuant to the
Plan, and to make all other determinations that may be necessary or advisable
for the administration of the Plan.

(d)
Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

(e)
In controlling and managing the operation and administration of the Plan, the
Committee shall take action in a manner that conforms to applicable corporate
law.

(f)
Notwithstanding any other provision of the Plan, no benefit shall be distributed
under the Plan to any person unless the Committee, in its sole discretion,
determines that such person is entitled to benefits under the Plan.

7.3.    Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.
7.4.    Information to be Furnished to Committee. The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment (or other provision
of services), termination of employment (or cessation of the provision of
services), leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.
SECTION 8    
AMENDMENT AND TERMINATION
The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee if applicable); and further provided that
adjustments pursuant to paragraph 5.2(f) shall not be subject to the foregoing
limitations of this Section 8; and further provided that the provisions of
subsection 2.6 (relating to Option and SAR repricing) cannot be amended unless
the amendment is approved by the Company's shareholders. No amendment or
termination shall be adopted or effective if it would result in accelerated
recognition of income or imposition of additional tax under Code section 409A
or, except as otherwise provided in the amendment, would cause amounts that were
not otherwise subject to Code section 409A to become subject to section 409A.
SECTION 9    
DEFINED TERMS
In addition to the other definitions contained herein, the following definitions
shall apply:
(a)
Award. The term "Award" means any award or benefit granted under the Plan,
including, without limitation, the grant of Options, SARs, and Full Value
Awards.

(b)
Board. The term "Board" means the Board of Directors of the Company.

(c)
Change in Control. The term "Change in Control" means the occurrence of the
events described in any of paragraphs (i), (ii), (iii) or (iv) below:

(i)
Acquisition of Securities. The acquisition (disregarding any Excluded
Acquisitions) by any Person of ownership of any Voting Securities if,
immediately after such acquisition, such Person has ownership of more than
twenty-five percent (25%) of either the Outstanding Company Common Shares, or
the combined voting power of the Outstanding Company Voting Securities. In no
event shall a Change in Control occur by reason of ownership of Shares, Voting
Securities, Outstanding Company Common Shares, or Outstanding Company Voting
Securities by ACE Limited and/or any successor or Affiliate of ACE Limited.

(ii)
Change in Board. Individuals who constitute the Incumbent Board cease for any
reason to represent greater than 50% of the voting power of members of the
Board.

(iii)
Corporate Transaction. Consummation of (A) a Corporate Transaction or (B) the
sale or other disposition of more than fifty percent (50%) of the operating
assets of the Company (determined on a consolidated basis), but not including an
Internal Reorganization.

(iv)
Liquidation. Approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company.

(v)
Definitions. The terms used in the definition of "Change in Control" shall have
the following meanings:

(A)
An "Affiliate" of a person or other entity shall mean a person or other entity
that directly or indirectly controls, is controlled by, or is under common
control with the person or other entity specified.

(B)
The term "Company Plan" means an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate of the Company.

(C)
The term "Corporate Transaction" means any reorganization, merger, amalgamation,
consolidation, or other business combination involving the Company.

(D)
The following shall constitute "Excluded Acquisitions" of Shares or Voting
Securities (whichever is applicable):

(I)
Any acquisition of Shares or Voting Securities (whichever is applicable) by a
Company Plan.

(II)
Any acquisition of Shares or Voting Securities (whichever is applicable) by an
underwriter temporarily holding securities pursuant to an offering of such
securities.

(III)
Any acquisition of Shares or Voting Securities (whichever is applicable) by any
Person pursuant to an Internal Reorganization.

(IV)
Any acquisition of Shares or Voting Securities (whichever is applicable)
directly from the Company (excluding any acquisition resulting from the exercise
of an exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company).

(V)
Any acquisition of Shares or Voting Securities (whichever is applicable) by the
Company.

(VI)
Any acquisition of Shares or Voting Securities (whichever is applicable) by ACE
Limited and/or any successor or Affiliate of ACE Limited or any employee benefit
plan (or related trust) maintained by any such entity.

(E)
The members of the "Incumbent Board" shall mean the members of the Board of
Directors as of the date immediately prior to the date of the initial public
offering of the shares of the Company and shall also mean any individual
becoming a director after that date whose election, or nomination for election
by the Company shareholders, was approved by a vote of a least a majority of the
directors then comprising the Incumbent Board; provided, however, that there
shall be excluded for this purpose any such individual whose initial assumption
of office occurs as a result of an actual or publicly threatened election
contest (as such terms are used in Rule 14a-11 promulgated under the Securities
Exchange Act of 1934) or other actual or publicly threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

(F)
The term "Internal Reorganization" means a sale-leaseback or other arrangement
resulting in the continued utilization of the assets being sold or otherwise
transferred (or the operating products of such assets) by the Company. The term
"Internal Reorganization" also means a Corporate Transaction to which all of
paragraphs (I), (II), and (III) below are applicable:

(I)
All or substantially all of the individuals and entities who have ownership,
respectively, of the Outstanding Company Common Shares and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction have ownership
of more than fifty percent (50%) of, respectively, the then outstanding shares
of common equity securities and the combined voting power of the then
outstanding Voting Securities entitled to vote generally in the election of
directors, as the case may be, of the ultimate parent entity resulting from such
Corporate Transaction (including, without limitation, an entity which, as a
result of such transaction, has ownership of the Company or all or substantially
all of the assets of the Company either directly or through one or more
subsidiaries) in substantially the same relative proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Shares and Outstanding Company Voting Securities, as the case may be.

(II)
No Person (other than the Company, any Company Plan or related trust, the
corporation resulting from such Corporate Transaction, and any Person having
ownership, immediately prior to such Corporate Transaction, directly or
indirectly, of more than twenty-five percent (25%) of the Outstanding Company
Common Shares or the Outstanding Company Voting Securities, as the case may be)
will have ownership of more than twenty-five percent (25%) of, respectively, the
then outstanding common shares of the ultimate parent entity resulting from such
Corporate Transaction or the combined voting power of the then outstanding
Voting Securities of such entity.

(III)
Individuals who were members of the Incumbent Board immediately prior to the
Corporate Transaction will constitute at least a majority of the members of the
board of directors of the ultimate parent entity resulting from such Corporate
Transaction.

(G)
The term "Outstanding Company Common Shares" as of any date means the then
outstanding common shares, of whatever subclass or series, of the Company.

(H)
The term "Outstanding Company Voting Securities" as of any date means the then
outstanding Voting Securities (which shall be counted based on the number of
votes that may be cast per share).

(I)
The term "ownership" means beneficial ownership within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934.

(J)
The term "Person" means an individual, entity or group as that term is used in
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934.

(K)
The term "Voting Securities" as of any date means any of the outstanding
securities of the Company entitled to vote generally in the election of the
Company’s Board of Directors.

(d)
Code. The term "Code" means the United States Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.

(e)
Dollars. As used in the Plan, the term "dollars" or numbers preceded by the
symbol "$" means amounts in United States dollars.

(f)
Eligible Individual. For purposes of the Plan, the term "Eligible Individual"
means any employee of the Company or a Subsidiary, and any consultant, director,
or other person providing services to the Company or a Subsidiary; provided,
however, that to the extent required by the Code, an ISO may only be granted to
an employee of the Company or a subsidiary corporation of the Company (as that
term is used in section 424(f) of the Code). An Award may be granted to an
employee or other individual providing services, in connection with hiring,
retention or otherwise, prior to the date the employee or service provider first
performs services for the Company or the Subsidiaries, provided that such Awards
shall not become vested prior to the date the employee or service provider first
performs such services.

(g)
Fair Market Value. Except as otherwise provided by the Committee, the “Fair
Market Value” of a Share as of any date shall be the closing market composite
price for such Share as reported for the New York Stock Exchange - Composite
Transactions on that date or, if the Shares are not traded on that date, on the
next preceding date on which the Shares were traded.

(h)
Performance Measures. The "Performance Measures" shall be based on any one or
more of the following Company, Subsidiary, operating unit or division
performance measures: gross premiums written; net premiums written; net premiums
earned; net investment income; losses and loss expenses; underwriting and
administrative expenses; operating expenses; cash flow(s); operating income;
profits, earnings before interest and taxes; net income; stock price; return on
equity; dividends; strategic business objectives, consisting of one or more
objectives based on meeting specified cost targets, business expansion goals,
and goals relating to acquisitions or divestitures; or any combination thereof.
Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or shares outstanding, investments or to
assets or net assets.

(i)
Shares. The term "Shares" means common shares of the Company.

(j)
Subsidiaries. For purposes of the Plan, the term "Subsidiary" means any
corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent voting or profits interest is owned, directly or
indirectly, by the Company (or by any entity that is a successor to the
Company), and any other business venture designated by the Committee in which
the Company (or any entity that is a successor to the Company) has a significant
interest, as determined in the discretion of the Committee.

(k)
Stock. The term "Stock" is sometimes used to refer to common shares of the
Company.

(l)
Termination of Service. With respect to Awards that constitute Deferred
Compensation, references to the Participant's termination of employment
(including references to the Participant's employment termination, and to the
Participant terminating employment, a Participant’s separation from service, and
other similar reference) and references to a Participant's termination as a
director (including separation from service and other similar references) shall
mean, respectively, the Participant ceasing to be employed by, or ceasing to
perform director services for, the Company and the Affiliates, subject to the
following:

(i)
The employment relationship or director relationship will be deemed to have
ended at the time the Participant and the applicable company reasonably
anticipate that a level of bona fide services the Participant would perform for
the Company and the Affiliates after such date would permanently decrease to no
more than 20% of the average level of bona fide services performed over the
immediately preceding 36 month period (or the full period of service to the
Company and the Affiliates if the Participant has performed services for the
Company and the Affiliates for less than 36 months). In the absence of an
expectation that the Participant will perform at the above-described level, the
date of termination of employment or termination as a director will not be
delayed solely by reason of the Participant continuing to be on the Company's
and the Affiliates' payroll after such date.

(ii)
The employment or director relationship will be treated as continuing intact
while the Participant is on a bona fide leave of absence (determined in
accordance with Treas. Reg. §409A-1(h)).

(iii)
The determination of a Participant’s termination of employment or termination as
a director by reason of a sale of assets, sale of stock, spin-off, or other
similar transaction of the Company or an Affiliate will be made in accordance
with Treas. Reg. §1.409A-1(h).

(iv)
If a Participant performs services both as an employee of the Company or an
Affiliate, and a member of the board of directors of the Company or an
Affiliate, the determination of whether termination of employment or termination
of service as a director shall be made in accordance with Treas. Reg.
§1.409A-1(h)(5) (relating to dual status service providers).

(v)
The term “Affiliates” means all persons with whom the Company is considered to
be a single employer under section 414(b) of the Code and all persons with whom
the Company would be considered a single employer under section 414(c) thereof.

(vi)
The term “Deferred Compensation” means payments or benefits that would be
considered to be provided under a nonqualified deferred compensation plan as
that term is defined in Treas. Reg. §1.409A-1.


 
 
 


